DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 20 May 2022.  As directed by the amendment: claims 1, 10-16, and 19 have been amended; claims 2 and 7 have been cancelled; and no claims have been added. Thus, claims 1, 3-6, and 8-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action. Examiner notes that applicant’s arguments regarding the drawing objections are found to be persuasive; the drawing objections made in the previous office action have been fully withdrawn. 
Reasons for Allowance
Claims 1, 3-6, and 8-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Moller et al (US 2009/0012479), fails to disclose or make obvious a device as described in claim 1. Specifically, Moller fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising “a first feedback element having a first engaging section and having a free end section located at a predetermined distance from the first engaging section,” “a second feedback element having a second engaging section configured to engage with the first engaging section,” and “a sound generator formed by the first engaging section, wherein the first engaging section is configured to mechanically and audibly engage with the second engaging section when the first feedback element returns from the biased state to the initial state; or a sound generator mechanically and audibly engageable with the free end section of the first feedback element, wherein the free end section comprises a contact surface configured to mechanically and audibly engage with the sound generator when the first feedback element returns from the biased state to the initial state.” Moller teaches an injection device (Fig. 1) with an acoustic feedback arrangement (Fig. 11) comprising a first feedback element (18) with a first engaging section (a jutting branch of arm 18) and a free end section (the other branch of arm 18) that resiliently deforms to generate sound (¶0066). However, the second feedback element (17) of Moller fails to audibly engage with the first feedback element (either arm of element 18) when moving from a biased state locked by a locking mechanism (27; Fig. 12) to the initial state of the arm. Instead, the second feedback element (17) engages with the first feedback element (18) to bias the arm and must be moved to release the locking mechanism (27) and thereby release the first feedback element (18) back to its initial state. Moller teaches a variety of acoustic feedback arrangements (Figs. 7-12) where equivalent first feedback elements (18) produce an audible feedback signal either from air being moved by the arm (18) or from the arm (18) hitting a stationary part of another sleeve (either outer part 14 or inner part 10). However, none of these embodiments make explicit or obvious the sound generation being done with the wedge structure (17), which is being interpreted as the second feedback element. It would not have been obvious to a person of ordinary skill in the art to have the first feedback element be both biased by and audibly engage with such a second feedback element because the wedge structure (17) would not reasonably lined up with the spring arm (18) when the spring arm (18) is in its initial state because the wedge structure (17) is used to bias the spring arm (18) back as far as possible. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 3-6 and 8-20 are allowed for incorporating the above allowable limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783